Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be novel and unobvious over the prior art of Clare (US 20160339663), Perron et al. (Polymer Engineering and Science), and Liang et al. (US 20061999030).
Clare discloses a film structure for packaging comprising an inner web B that is sealable and comprises ethylene-based resins, and an outer web A that comprises a middle layer of HDPE having the claimed density and melt index and two outer layers, each having LLDPE, wherein the LLDPE has a melt index as claimed but is silent to the claimed density for the LLDPE.  Perron discloses the MWD of LDPE at a value of 3 to 10 affects the gloss, tear strength, and impact properties of the resulting film.  However, Perron is silent to the claimed structure.  Liang discloses an ethylene alpha-olefin interpolymer having the claimed density and melt index for the sealing layer.  However, Liang is silent to the claimed structure.  As shown in the examples, the presently claimed density and melt index for the LLDPE directly results in the claimed gloss.  Given that the prior art does not disclose the specific feature of the density as it relates to the gloss, it would have been hindsight to combine the elements and the present claims are found to be novel and unobvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783